Title: Mary Smith Cranch to Abigail Adams, 7 January 1798
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Dear Sister
          Quincy Janury 7th 1798
        
        I design’d to have written you by the friday mail but on Wednsday mr Norton came over to attend Abdys funeral (he dy’d on monday) & brought a chaise to take me back to spend a few days at weymouth. mr cranch went that morning to Boston So I thought I would go & return as soon as he would. but I was caught in a Snow Storm the first of any value we have had— by it I lost my chance of writing to you as I did not return till last evening I found mrs N & children well. The Doctor & mrs Tufts were tempted by the fine weather too to go to Boston & were caught as I was & I met them last evening plowing home with their chaise it took them all day to

get home General Lovel married his last Daughter while I was at mr Nortons to a capn. Little of marshfield a very respectable wealthy man we all din’d their the day they were married but I shall say nothing about the splendid entertainment. mr Norton had a good Fee a five dollear Bill—the largest he ever had. They generally cheat him out of a quarter of a dollear—
        your Letter of December 12th I have receiv’d I am Sorry you have Set your heart So much upon mr Whitmans Setttlng here as I think he never will. I have written you that he gave his answer in the negative & his reasons. I think the opposition was not what determen’d him but the Sacrifice he must make of his property. his Friends & Neighbours advis’d him to decline as he could not Sell without doing it greatly under its value. he continus to preach here & will I suppose as long as we have a mind to hear him. but not with a view to Settling— mr ware was here lately & Saw mr whitneys answer to the Towns request. Says mr w totally mistook the meaning of the committe who waited upon him that notwithstanding his imprudence in that affair he is a very worthy man & wishes it was possible to reinstate him in the good oppinion of the People but thinks you can Scarcly forgive him. I told him tho’ you consider’d it as a great want of delicacy yet I was Sure you would overlook it & Set it down to want of consideration Sooner than any other person in town would do but I did not see how it was possible to bring him & the Town together again he had so grossly affronted them I am Sure I have never been half So Sorry for any ones refussing as I was for his & yet I Should have been contented & mr cranch too with others. mr Flint for his prudence if for nothing else. the President would have been pleas’d with mr whitney full as much as with mr whitman I am certain—but I hope there is yet Some choice Preacher in Store for us— mr mac-kean preach’d for us to day. he Speaks well, & gave us good Sermons I am glad we have him So near us—
        I sent on to you for mr Black last week Letters to you & his Brother. they are very grateful to you for the interest you have taken in the poor Child. you have prevented their wishes, but mr willm Blacks conduct is very Suspicious I hope he will not injure the child. his Brother has no confidence in him—
        Is coll’n Smith return’d has mrs Smith been with you I have written to sister Peabody as you desir’d but have not receiv’d an answer— I hope your health continues good. I miss you Sadly upon every account but I desire to be thankful that we are not Sick any of us this cold weather. I am concern’d about Phebe She is very unwell

& unable to do much towards her support. She seems to have a house full of Black & white about her whether they are of any advantage to her I do not know I design to have some talk with her. I have done what I could for her. wood seems to be as necessary for her as food. mr Porter carried her one load. the Town have found her some while her Husband liv’d.—
        mr cranch Sends his Love. mr Norton & mrs Greenleaf their duty— mr welsh feels highly gratified by your remembrance of her & desires her respect by your ever affectionate Sister
        
          Mary Cranch
        
      